DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 10/13/2019 and 1/2/2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al (2015/0378187) in view of Luo et al (CN 106410607A).
With respect to claim 1, Heck et al disclose:
A LIDAR chip [ figure 2 discloses an integrated solid state LIDAR circuit ], comprising: multiple steering waveguides positioned on a base and each being configured to carry an output signal [ paragraph [0025] teaches photonics (124) integrated on a substrate wherein the photonics include an array of waveguides ], the steering waveguides each terminating at a facet, the facets arranged such that output signals exit the chip through the facets and combine to form a LIDAR output signal [ figure 1 teaches beam formed light (132); figures 5A and 5B teaches an output coupler configuration using angled facets (552) ]; phase tuners positioned on at least a portion of the steering waveguides and configured to tune a phase difference between the output signals on steering waveguides that are adjacent to one [ taught by paragraph [0027] ]; and the steering waveguides having a diameter or a height greater than or equal to 1 um and less than or equal to 4 um.
Heck et al does not explicitly teach the dimensions of the waveguides.
However, the translation of the written description of the phased array photon integrated chip disclosed by Luo et al states the following [ pertaining to example 1 ]: “…waveguide structure can be buried hetero (BH) structure, also can be the ridge waveguide structure. waveguide on the lower limiting layer is made of InP or AlInAs, the thickness is 1 to 2 microns…”.
As a result, the limitation reciting “…the steering waveguides having a diameter or a height greater than or equal to 1 um and less than or equal to 4 um…” would have been obvious to a skilled artisan in that it recites known dimensions of waveguides used in photonic circuits.
Claim 2 is suggested to a skilled artisan by the beam propagation arrows in figures 5A and 5B of Heck et al.
Figures 3A, 3B, 4, 5A and 5B of Heck et al show the waveguide being parallel to the substrate, thus teaching or suggesting claim 3 to a skilled artisan.
Figure 2 of Heck et al shows the waveguides having the same length, thus teaching or suggesting claim 4 to a skilled artisan.
Claim 5 would have been obvious because paragraph [0035] teaches using the path (232) to introduce different delays – a delay being known from basic signal propagation math to be a function of differential path length.
Claim 6 is taught or suggested to a skilled artisan by the control logic (242) set forth by paragraph [0035] of Heck et al.
Claims 9-11 are suggested by the translation of the written description of Luo et al [ pertaining to example 1 ], which states “…waveguide structure can be buried hetero (BH) structure, also can be the ridge waveguide structure. waveguide on the lower limiting layer is made of InP or AlInAs, the thickness is 1 to 2 microns. multiple quantum well structure core region can be InGaAs, InGaAsP, AlGaInAs, ternary or quaternary alloy of III-V compound semiconductor, the thickness is 0.1 to 0.5 μ m, the width range is 1 to 3 microns…”
Claim 12 is taught by Heck et al because paragraph [0033] teaches using an opening in the insulator to phase tune – any part of the waveguide not exposed to the opening being inherently excluded from tuning.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over over Heck et al (2015/0378187) and Luo et al (CN 106410607A), as applied to claim 1 above, and further in view of Lee et al (2018/0031680).
Figure 5 of Lee et al teaches multiple laser cavities (LD1-LD4) having distinct wavelengths input to a multiplexer (200) wherein figure 9 shows the combined signal is input to a beam steering system wherein multiple beams at the distinct wavelengths can be scanned simultaneously.
It would have been obvious to have modified the device defined by the combination of Heck et al and Luo et al to scan plural wavelength sources, as taught by Lee et al, in order to enable multiple beam scanning.
Claim 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Heck et al (2015/0378187) and Luo et al (CN 106410607A) as applied to claim 1 above, and further in view of Hochberg et al (2010/0187442).
Claim 7 further recites “…wherein a width of at least a portion of the steering waveguides narrows between the phase tuner and the facet.”
Claim 16 further recites “…wherein at least a portion of the steering waveguides each includes a taper.”
Claim 17 further recites “…wherein the tapers are constructed such that a width of the steering waveguides decreases as the steering waveguide approaches the facet.” 
.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al (2015/0378187) and Luo et al (CN 106410607A), as applied to claim 1 above, and further in view of Hashemi et al (2018/0039154).

Table 1, paragraph [0070], of Hasemi et al sets forth design values for optical phased arrays.
Claim 13 would have been obvious in that a spacing of known optical wavelengths divided by 2 fall under 1000nm – less than 1 micron.
Figure 3B of Hasemi et al teaches that typical systems use a pitch of the wavelength divide by 2, thus suggesting claims 14 and 15.
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 further recites “…wherein the steering waveguides each includes a ridge of a
light-transmitting medium extending away from slab regions of the light-transmitting medium that are located between the ridges, a thickness of the slab regions decreasing as the slab regions approach the facets.”
	This further limitation is supported by figure 9B of the specification of the present application and is not taught or suggested by the cited art of record, when claim 8 is taken in its entire context.
	Claim 18 further recites “…wherein the steering waveguides have a ridge of a light-transmitting medium extending away from slab regions of the light-transmitting medium and a 
	This further limitation is supported by figure 9C of the specification of the present application and is not taught or suggested by the cited art of record, when claim 18 is taken in its entire context.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645